United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        January 27, 2005

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 04-20604
                             Summary Calendar



                DAVID T. LOPEZ, Individually and for the
                      Benefit of GALA D. MITCHELL,

                                                      Plaintiff-Appellant,

                                      versus

                  HOUSTON INDEPENDENT SCHOOL DISTRICT,

                                                       Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas,
                           Houston Division
                              02-CV-4965


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Plaintiff-Appellant David T. Lopez appeals the district

court’s dismissal of his lawsuit for lack of jurisdiction.                     We

AFFIRM.

           Lopez represented Gala D. Mitchell in her dispute with

her current employer, Houston Independent School District (HISD).

The   parties   went   through    a    mediation   process   and    ultimately

resolved their conflict.         Mitchell received a new, higher paying


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
position with HISD without ever resorting to litigation.                                Lopez

requested attorneys’ fees pursuant to 42 U.S.C. § 12205, arguing

under    the    “catalyst    theory”      that          his   litigation       threats    and

assistance in the negotiations entitled him to fees. HISD rejected

this claim.        Lopez then filed suit himself in district court

seeking    attorneys’       fees.1        The       district         court    adopted     the

magistrate judge’s memorandum and recommendation, which held that

Lopez,    having    failed       to    file       any    lawsuit      or     institute   any

administrative      proceeding         whatsoever         under      the   Americans     with

Disabilities Act (ADA) on behalf of his client, lacks any claim to

attorneys’ fees under that law.

               Lopez appeals to this court.                    We affirm based on the

district court’s well-reasoned opinion (and the thorough memorandum

and recommendation of the magistrate judge).                           Specifically, we

agree that Lopez lacks standing to sue solely for attorneys’ fees.

The relevant provision of the ADA permits a “prevailing party” to

secure attorneys’ fees.               42 U.S.C. § 12205.                   Lopez is not a

“prevailing      party”     in   any    litigation            with   HISD;     his   client,

Mitchell, is not part of the instant suit.                        Lopez thus lacks the

requisite “personal injury” to have standing in federal court.

See Allen v. Wright, 468 U.S. 737, 751, 104 S. Ct. 3315, 3324, 82



      1
            Mitchell was not a party in the district court. Lopez’s effort to
include her as a party on appeal is unavailing. See Marino v. Ortiz, 484 U.S.
301, 304, 108 S. Ct. 586, 587, 98 L. Ed. 2d 629 (1988) (“The rule that only
parties to a lawsuit, or those that properly become parties, may appeal an
adverse judgment, is well settled.”).

                                              2
L. Ed. 2d 556, (1984).       Alternatively,            under recent Supreme Court

precedent, even if Lopez had standing, he cannot recover attorneys’

fees under the statute in question through his conduct in this

case,    which   never   resulted     in       the   filing   of    any   lawsuit    or

administrative action.        See Buckhannon Bd. and Care Home, Inc. v.

West Virginia Dep’t of Health and Human Res., 532 U.S. 598, 605,

121 S. Ct. 1835, 1840, 149 L. Ed. 2d 855 (2001) (“[Supreme Court]

precedents thus counsel against holding that the term ‘prevailing

party’    authorizes     an   award        of    attorney’s        fees   without    a

corresponding alteration in the legal relationship of the parties.”

(emphasis in original)); see also North Carolina Dep’t of Transp.

v. Crest St. Community Council, 479 U.S. 6, 107 S. Ct. 336, 93
L. Ed. 2d 188 (1986).

            The judgment of the district court is AFFIRMED.                         All

costs shall be borne by Appellant.




                                           3